Citation Nr: 1206832	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  03-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  The Veteran is a Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  

This matter was before the Board previously in March 2005, at which time the claims were remanded in order that the Veteran could be provided a hearing before a member of the Board. 

A Travel Board hearing before the undersigned Acting Veterans Law Judge was provided the Veteran in September 2006.  A transcript of that proceeding has been associated with the Veteran's claims file. 

In March 2007 and March 2010, the Board remanded this case.


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, but does not cause occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2010 VCAA letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was aware that it was ultimately the Veteran's responsibility to give VA any evidence pertaining to the claim.  The VCAA letter told the Veteran to provide any relevant evidence in the Veteran's possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The VCAA notices notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although portions of the notice were not received until after the initial adjudication of the Veteran's claim, this results in no harm to the Veteran as his claim has been readjudicated since he received the notice and had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ/DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  However, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  In addition, the evidence not contained in the claims file was identified and the Board remanded to obtain that evidence.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board/DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed; the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In addition, the Board is satisfied that the RO has substantially complied with the Board's prior remand directives and that all pertinent records, as noted above, have been obtained.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

Historically, in May 1998, service connection for PTSD was granted and a 10 percent rating was assigned under Diagnostic Code 9411.  In a July 2000 rating decision, the disability rating was increased to 30 percent.  In December 2001 correspondence, the Veteran reported that his PTSD had worsened in severity.  He indicated that his stress and nerves were interfering with his relationship with his children and that he was not sleeping well due to nightmares and dreams.  

Thereafter, VA records were received which showed that the Veteran was working and was participating in therapy.  He exhibited poor memory, difficulty thinking or concentrating, persistent generalized anxiety, social withdrawal and isolation, sleep disturbance, mood disturbance, feelings of guilt and worthlessness, easy distractibility, and recurrent and intrusive recollections of traumatic experiences.  The examiner opined that the Veteran's PTSD was moderate to severe and his ability to remain employed was questionable.  See VA treatment report dated March 4, 2002.

In May 2002, the Veteran was afforded a VA examination.  At that time, the Veteran reported feeling tense all the time and that he would easily get upset.  He indicated that his symptoms increased after September 11th.  He was feeling helpless and guilty.  The thought that the United States could come under attack was unnerving for him.  He was not sleeping well and was having difficulty with his relationship with his sons and girlfriend of five years.  Mental status examination revealed that the Veteran was neatly dressed with good grooming and hygiene.  Eye contact was good and rapport was established.  There were no unusual behaviors.  The Veteran's speech was clear, coherent, and relevant.  The Veteran's mood was serious, but in the low range of euthymic.  His affect was appropriate.  He exhibited mild disturbance in discussing his Vietnam experiences.  He became agitated several times when discussing perceived injustices.  The Veteran reported that his mood was level unless he was triggered.  The Veteran indicated that he had occasional periods of depression which lasted one to two days.  They became more frequent and severe when he was drinking.  Depression was manifested by irritability and shortness of temper.  The Veteran related that he was concerned about his future and was trying to improve his life by relaxing more and spending more time with his grandchildren.  The Veteran reported problems with sleep and indicated that he got 3-4 hours per night.  He had nightmares and flashbacks averaging about once per month.  His energy was good, although he had to push himself.  He stated that he had frequent nervousness and physical manifestations of being nervous.  He was oriented times three.  Attention and concentration were adequate.  He was cognitively intact, including for memory.  Abstract verbal reasoning was average.  He denied auditory and visual hallucinations.  There was no evidence of delusions or of a thought disorder.  He experienced some paranoid ideation, but there were no true paranoid delusions.  There was no current suicidal or homicidal ideation, although he had these in the past.  He no longer carried a gun on the advice of his therapist and to protect himself against impulsive action.  The Veteran avoided reminders and triggers of Vietnam by avoiding crowds and war movies.  He was learning to control his anger.  He was sociable, but had difficulty with true closeness with others.  He described low morale.  He also indicated that he had startle reaction.  The examiner noted that the recent death of the Veteran's mother as well as September 11th had worsened his symptoms.  Nevertheless, his current GAF was listed as 70, indicative of some mild symptoms.

In an August 2002 letter, a private licensed psychologist indicated that the Veteran had made significant progress over the last few years, despite having been in intense combat in Vietnam and having a history of angry outbursts.  He indicated that it was unclear how long the Veteran would control his PTSD symptoms.  The examiner did not feel that the current GAF score of 70 of the VA examination was appropriate, but rather a GAF around 63 more accurately represented the level of disability.  This GAF score also indicated mild impairment.

Thereafter, the Veteran participated in PTSD therapy where it was noted that he had anxiety and a depressed mood.  In November 2003, it was indicated that he had industrial impairment, but was still working.  His PTSD was considered severe at that time.  

At a subsequent September 2006 Board hearing, the Veteran reported having problems with flashbacks and feelings of survivor's guilt.  He related that he was attending therapy sessions.  He stated that he was currently divorced which he felt was a result of his PTSD symptoms.  He related that he was dating.  However, he stated that he had trouble with his kids and had pulled a gun on his son at one point.  He was currently attending church and his pastor was helpful to him.  The Veteran stated that he was employed, but it was getting stressful.

In September 2009, the Veteran was afforded another VA examination.  At that time, the Veteran's history was reviewed.  On mental status examination, he answered questions and his speech was coherent and relevant.  He tended to isolate himself now and then.  He was hyperalert with increase startle response.  Mood was nervous and depressed.  His affect was constricted.  His thought processes were intact and the Veteran was able to communicate.  He denied hallucinations.  There was no suicidal or homicidal ideation.  Orientation and memory were preserved. Insight and judgment were intact.  The Veteran indicated that his nervousness and depression, with irritability and short temper as well as feelings of isolation affected him socially.  He was able to perform his activities of daily living.  His GAF was 50-55, indicative of moderate to severe impairment, as noted by the examiner.  

The Veteran subsequently joined a stress management group with VA and later participated in group therapy.  On May 23, 2011, a VA record indicated that the Veteran had a GAF of 46.  He continued to experience startle reaction, hypervigilance, insomnia, poor concentration, nightmares, intrusive thoughts, avoidance, irritability, and feeling that something bad would happen at any moment.  He was no longer working due to cancer treatment.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

A reiew of the evidence in its totality reflects that the Veteran formerly had extensive problems with anger and impulse control, related to his significant combat exposure, which he worked on to improve, as articulated in examination reports.  During the course of his current claim, he exhibited better control over those impulses and had been proactive in his attempts to maintain control through group therapy, anger management, and his own efforts.  His GAF ranged from 46, his most recent score, to 70, his most remote score.  These scores indicate a range of mild impairment to serious impairment.  In addition, the Veteran's PTSD has been described as being severe.  The descriptions of mild to severe have been inconsistent; however, the descriptions of his symptoms have been adequately consistent, despite the varying GAF scores.  In addition, overall, his cognitive functioning has been intact.  

In affording the Veteran the benefit of the doubt, the Board finds that the Veteran meets the criteria for a 50 percent rating for occupational and social impairment with reduced reliability and productivity, based primarily on his disturbances of motivation and mood as well as his difficulty in establishing and maintaining effective work and social relationships.  The Board recognizes that the Veteran has particular difficulty with his self-perception, his sleep, and the struggle to maintain control of anger.  However, a higher 70 percent rating is not warranted.  The Veteran does not have occupational and social impairment, with deficiencies in most areas.  He maintains some social interactions through his church, support group, and dating.  He is retired due to cancer (by his own admission), not his PTSD, and maintained employment for much of the appeal period.  He has not exhibited deficits in judgment or thinking.  He does not have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or currently demonstrated impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances as he was able to maintain employment until health reasons prohibited; or inability to establish and maintain effective relationships since he does in fact have some social relationships.

Accordingly, the Board finds that a 50 percent rating, but no more, is warranted for the appeal period. 

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent rating.  The evidence does not support a finding of occupational and social impairment, with deficiencies in most areas.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


